     Case 2:19-cv-01642-APG-DJA Document 36 Filed 05/06/20 Page 1 of 2




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                    ***
 5
      JULIE GOODWIN,                                       Case No. 2:19-cv-01642-APG-DJA
 6
                             Plaintiffs,
 7                                                         ORDER
            v.
 8
      MATTHEW JOHN, VALLEY INN MOTEL,
 9    MVJ CAR WASH & LAUNDROMAT, and
      MV JOHN CORPORATION,
10
                             Defendants.
11

12
            This matter is before the Court on Defense Counsel Bingham Snow & Caldwell’s Motion
13
     to Withdraw as Attorneys of Record (ECF No. 35), filed on April 20, 2020. Pursuant to Local
14
     Rule (“LR”) IA 11-6, “[n]o attorney may withdraw after appearing in a case except by leave of
15
     Court after notice has been served on the affected client and opposing counsel.” See LR IA 11-
16
     6(b). Having reviewed the motion, the Court finds that requirements of LR IA 11-6(b) have been
17
     met. Counsel indicates that irreconcilable differences have arisen over payment of past attorney’s
18
     fees and future litigation necessitating their withdrawal. The Court will require that Defendant
19
     Matthew John notify the Court by June 3, 2020 as to his intent to proceed pro se or with other
20
     representation. Failure to do so may result in dispositive sanctions
21
            Further, the Court will require that Defendants Valley Inn Motel, MVJ Car Wash &
22
     Laundromat and MV John Corporation advise the Court if they will retain new counsel by June 3,
23
     2020 as they must retain new counsel if they intend to continue to litigate this matter. See United
24
     States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir. 1993) (per curiam); In re Am. W.
25
     Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that “[c]orporations and other
26
     unincorporated associations must appear in court through an attorney.”). Filing a notice of new
27
     counsel on or before June 3, 2020 is sufficient to comply with the Court’s order. Failure to
28
     Case 2:19-cv-01642-APG-DJA Document 36 Filed 05/06/20 Page 2 of 2




 1   respond may result in a recommendation to the United States District Judge assigned to this case

 2   that dispositive sanctions be issued against Defendants Valley Inn Motel, MVJ Car Wash &

 3   Laundromat and MV John Corporation, including dismissal of this action.

 4          IT IS HEREBY ORDERED that Defense Counsel Jedediah Bo Bingham, Clifford

 5   Gravett and Travis Dunsmoor of Bingham Snow & Caldwell’s Motion to Withdraw as Attorneys

 6   of Record (ECF No. 35) is GRANTED.

 7          IT IS FURTHER ORDERED that Defendant Matthew John shall notify the Court as to

 8   whether he intends to proceed pro se or retain counsel by June 3, 2020. Failure to notify the

 9   Court as to his representation status may subject him to dispositive sanctions, including a

10   recommendation for dismissal of this action.

11          IT IS FURTHER ORDERED that Defendants Valley Inn Motel, MVJ Car Wash &

12   Laundromat and MV John Corporation shall have until June 3, 2020 to advise the Court if they

13   will retain new counsel. Failure to notify the Court as to their new representation may subject

14   them to dispositive sanctions, including a recommendation for dismissal of this action.

15          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

16   address of Defendants to the civil docket and send a copy of this Order to Defendants’ last known

17   address:

18          Matthew John

19          380 N. Sandhill Blvd.

20          Mesquite, Nevada 89027

21          (702) 813-9976

22          Mvjohncorp93@yahoo.com

23

24          DATED: May 6, 2020

25
                                                          DANIEL J. ALBREGTS
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                 Page 2 of 2
